HEDRICK, Judge.
Plaintiff’s claim for damages is based on its contention that the defendants failed to furnish and install conductive terrazzo floors in certain operating and obstetrical rooms in the hospital in accordance with the terms and specifications of the contract.
The burden was on plaintiff to satisfy the finder of facts by the greater weight of the evidence that the defendants, or one of them, breached their agreement and that plaintiff was damaged thereby.
Twenty-five of the twenty-six exceptions noted in the record relate to the admission and exclusion of evidence. Plaintiff has not argued or cited any authority in support of these exceptions, and the same are deemed abandoned. Rule 28 of the Rules of Practice in the North Carolina Court of Appeals.
No exception is noted in the record to any of the facts found by Judge Martin. Thus, the question of the sufficiency of the evidence to support the findings of fact is not raised. Nevertheless, a careful review of the record discloses that there is plenary competent evidence to support all of the material facts found.
The exception to the judgment (number twenty-six) presents the face of the record for review, which includes whether the facts found or admitted support the conclusions of law and whether the judgment is proper in form. Fishing Pier v. Town of Carolina Beach, 274 N.C. 362, 163 S.E. 2d 363 (1968).
Clearly the facts found by Judge Martin supports the conclusion that the plaintiff has failed to carry the burden of proof on its asserted claim, and the defendants, Skinner and *131Benton, are entitled to recover on their counterclaim. The judgment is
Affirmed.
Judges Britt and Vaughn concur.